--------------------------------------------------------------------------------


EXHIBIT 10.2 


RESTRICTED STOCK RIGHTS AWARD AGREEMENT
PNM RESOURCES, INC.
OMNIBUS PERFORMANCE EQUITY PLAN




PNM Resources, Inc., a New Mexico corporation, (“PNMR” or the “Company”) hereby
awards to «Name» (the “Grantee”), a Participant in the PNM Resources, Inc.
Omnibus Performance Equity Plan (the “Plan”), as it may be amended, a Restricted
Stock Rights Award (the “Award”) for the number of shares of Common Stock of the
Company (“Stock”) noted below. The grant is made effective as of the 14th day of
February, 20056 (the “Grant Date”).
 
Capitalized terms used in this Restricted Stock Rights Award Agreement (the
“Agreement”) and not otherwise defined herein shall have the meanings given to
such terms in the Plan.
 
1.  Grant. Grantee is hereby granted a Restricted Stock Rights Award for
«Restricted_Stock_Rights_» shares of Stock. This Award is granted pursuant to
the Plan, the terms of which are hereby incorporated by reference.
 
2.  Vesting.
 
(a) Except as set forth below, these Restricted Stock Rights shall vest in the
following manner: (i) on the first anniversary of the Grant Date, 33%; (ii) on
the second anniversary of the Grant Date, 67%; and (ii) on the third anniversary
of the Grant Date, 100%.
 
(b) Upon the termination of the Grantee’s employment due to death, Disability,
Retirement, or Impaction, the Grantee’s nonvested Restricted Stock Rights shall
vest as described in Section 12.1(a)(ii) of the Plan.
 
(c) Upon a Change in Control, the Grantee’s nonvested Restricted Stock Rights
shall fully vest.
 
(d) Upon the involuntary or voluntary termination of employment of Grantee for
any reason other than those set forth in Subparagraphs (b) and (c) above, the
Restricted Stock Rights, if not previously vested, shall be canceled and
forfeited immediately.
 
(e) Upon termination of employment with the Company for Cause, all nonvested
Restricted Stock Rights shall be terminated and forfeited immediately.
 
3.  Form and Timing of Delivery of Certificate. Within an administratively
reasonable period of time following the lapse of restrictions and after
satisfaction of all applicable withholding requirements, the Grantee shall
receive a stock certificate evidencing Grantee’s ownership of the shares.
 
4.  Adjustments. Neither the existence of the Plan nor this Award shall affect,
in any way, the right or power of the Company to make or authorize: any or all
adjustments, recapitalizations, reorganizations, or other changes in the
Company’s capital structure or its
 

--------------------------------------------------------------------------------


 
business; or any merger or consolidation of the Company; or the dissolution or
liquidation of the Company; or any sale or transfer of all or any part of its
assets or business; or any corporate act or proceeding, whether of a similar
character or otherwise; all of which, and the resulting adjustments in, or
impact on, the Award are more fully defined in Section 5.3 of the Plan.
 
5.  Withholding and Deductions. In accordance with Sections 17.1 and 17.2 of the
Plan, the Company may withhold, or require Grantee to remit to the Company, an
amount sufficient to satisfy any federal, state or local withholding tax
requirements.
 
6.  Dividend Equivalents. During the Restricted Period, the Grantee will be
entitled to receive a dividend equivalent for each nonvested Restricted Stock
Right. The dividend equivalent will be paid in cash at the same time as cash
dividends are paid to shareholders of record and will be subject to all
applicable withholding requirements. The amount of the dividend equivalent for
each nonvested Restricted Stock Right will equal the cash dividend paid on one
share of Stock.
 
7.  Compliance with Exchange Act. If the Grantee is subject to Section 16 of the
Exchange Act, Restricted Stock Rights granted pursuant to this Award are
intended to comply with all applicable conditions of Rule 16b-3 or its
successors under the Exchange Act.
 
8.  Non-Assignability. The Award and Grantee’s rights under this Agreement shall
not be transferable other than by will or by the laws of descent and
distribution. The Restricted Stock Rights are otherwise non-assignable. (See
Section 13 of the Plan). The terms hereof shall be binding on the executors,
administrators, heirs and successors of the Grantee.
 
9.  Voting Rights. During the Restricted Period, the Grantee will have no voting
rights with respect to nonvested Restricted Stock Rights.
 
10.  Grantee Representation. As a condition to the receipt of any shares of
Stock hereunder, the Company may require a representation from the Grantee that
the Stock is being acquired only for investment purposes and without any present
intention to sell or distribute such shares.
 
11.  Tax Issues. Pursuant to Section 83 of the Internal Revenue Code of 1986
(the “Code”) the value of the shares of Stock received by Grantee will be taxed
as ordinary income as of the date the restrictions lapse (i.e., as they vest).
Grantee understands that Grantee may elect to be taxed as of the Grant Date,
rather than as the Restricted Stock Rights vest, by filing an election under
Section 83(b) of the Code with the Internal Revenue Service within 30 days of
the Grant Date. The Grantee acknowledges that Grantee should consult a tax
advisor regarding the consequences of this Award and whether or not to file an
election under Section 83(b) of the Code. The Grantee also acknowledges that the
dividend equivalents represent taxable compensation income and are subject to
applicable withholding and employment taxes.
 
12.  Employment Agreement. Notwithstanding anything to the contrary contained in
this Agreement, (a) neither the Plan nor this Agreement is intended to create an
express or implied contract of employment for a specified term between the
Grantee and the Company and
 
2

--------------------------------------------------------------------------------


 
(b) unless otherwise expressed or provided, in writing, by an authorized
officer, the employment relationship between the Grantee and the Company shall
be defined as “employment at will” wherein either party, without prior notice,
may terminate the relationship with or without cause.
 
13.  Regulatory Approvals and Listing. The Company shall not be required to
issue any certificate for shares of Stock upon the vesting of Restricted Stock
Rights granted under this Agreement prior to satisfying any regulatory approval,
registration, qualification or other requirements of the Securities and Exchange
Commission, the Internal Revenue Service or any other governmental agency which
the Committee, in its sole discretion, shall determine to be necessary or
advisable. (See Section 19.1 of the Plan).
 
14.  Administration. This Agreement shall at all times be subject to the terms
and conditions of the Plan and the Plan shall in all respects be administered by
the Committee in accordance with the terms of and as provided in the Plan. The
Committee shall have the sole and complete discretion with respect to the
interpretation of this Agreement and the Plan, and all matters reserved to it by
the Plan. The decisions of the majority of the Committee with respect thereto
and to this Agreement shall be final and binding upon Grantee and the Company.
In the event of any conflict between the terms and conditions of this Agreement
and the Plan, the provisions of the Plan shall control
 
15.  Waiver and Modification. The provisions of this Agreement may not be waived
or modified unless such waiver or modification is in writing signed by the
Company.
 
16.  Validity and Construction. The validity and construction of this Award
shall be governed by the laws of the State of New Mexico.
 
MANY OF THE PROVISIONS OF THIS AWARD AGREEMENT ARE SUMMARIES OF SIMILAR
PERTINENT PROVISIONS OF THE PLAN. TO THE EXTENT THIS AGREEMENT IS SILENT ON AN
ISSUE OR THERE IS A CONFLICT BETWEEN THE PLAN AND THIS AGREEMENT, THE PLAN
PROVISIONS SHALL CONTROL.
 
IN WITNESS WHEREOF, the Company has caused this Restricted Stock Rights Award
Agreement to be executed, effective as of February 14, 20056.
 
PNM RESOURCES, INC.




By :   /s/ JEFFRY E. STERBA 
  JEFFRY E. STERBA
  Chairman, President and Chief Executive Officer




 
Grantee
 
 
                              3
 